

117 HR 681 IH: For the relief of Rebecca Trimble.
U.S. House of Representatives
2021-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V117th CONGRESS1st SessionH. R. 681IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2021Mr. Young introduced the following bill; which was referred to the Committee on the JudiciaryA BILLFor the relief of Rebecca Trimble.1.Permanent resident status for Rebecca Trimble(a)In generalNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151), Rebecca Trimble shall be eligible for the issuance of an immigrant visa or for adjustment of status to that of an alien lawfully admitted for permanent residence upon filing an application for issuance of an immigrant visa under section 204 of that Act (8 U.S.C. 1154) or for adjustment of status to lawful permanent resident.(b)Adjustment of statusIf Rebecca Trimble enters the United States before the filing deadline specified in subsection (c), Rebecca Trimble shall be considered to have entered and remained lawfully and shall be eligible for adjustment of status under section 245 of the Immigration and Nationality Act (8 U.S.C. 1255) as of the date of the enactment of this Act.(c)Waiver of grounds for removal or denial of admission(1)In generalNotwithstanding sections 212(a) and 237(a) of the Immigration and Nationality Act, Rebecca Trimble may not be removed from the United States, denied admission to the United States, or considered ineligible for lawful permanent residence in the United States by reason of any ground for removal or denial of admission that is reflected in the records of the Department of Homeland Security or the Visa Office of the Department of State on the date of the enactment of this Act.(2)Rescission of outstanding order of removalThe Secretary of Homeland Security shall rescind any outstanding order of removal or deportation, or any finding of inadmissibility or deportability, that has been entered against Rebecca Trimble by reason of any ground described in paragraph (1).(d)Application and payment of feesSubsections (a) and (b) shall apply only if the application for issuance of immigrant visas or the application for adjustment of status are filed with appropriate fees within two years after the date of the enactment of this Act.(e)Reduction of immigrant visa numbersUpon the granting of immigrant visas or permanent residence to Rebecca Trimble, the Secretary of State shall instruct the proper officer to reduce by one, during the current or next following fiscal year—(1)the total number of immigrant visas that are made available to natives of the country of birth of Rebecca Trimble under section 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a)); or(2)if applicable, the total number of immigrant visas that are made available to natives of the country of birth of Rebecca Trimble under section 202(e) of that Act (8 U.S.C. 1152(e)).